           Case 3:19-cr-00027-LRH-WGC Document 74 Filed 06/11/20 Page 1 of 2



1
                                  UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3                                             RENO
4
     UNITED STATES OF AMERICA,                          Case No.: 3:19-cr-00027-LRH-WGC
5
                    Plaintiff,
6
     vs.                                                ORDER RE:
7                                                       IN-PERSON HEARING
8    RANDY RAIHALL,
9                   Defendant
10
            IT IS HEREBY ORDERED that an in-person hearing change of plea will be conducted
11
     in Courtroom 3 of the Bruce R. Thompson Courthouse at 1:30 p.m. on Tuesday, June 16, 2020.
12          The Court is closely following and reinforcing the guidelines from the CDC and other
13   relevant heath authorities and is taking precautionary measures to limit the potential spread of the
14   COVID-19 virus. For example:

15              •   All visitors to the courthouse will be required to maintain a social distance of at
                    least six feet and either wash their hands or use hand sanitizer before entering the
16                  courtroom.
17
                •   Inside the courtrooms, chairs, tables, and microphones that have been utilized will
18                  be cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes
                    to clean the surface areas utilized to their own comfort level as well.
19
                •   Hearing attendees are encouraged to bring and wear personal protective
20
                    equipment including face masks, gloves, or other protective coverings.
21
                •   Documents that will be referenced of utilized during a hearing must be emailed to
22                  the Courtroom Deputy and any other necessary recipient (e.g., opposing counsel,
23
                    defendant) at least 24 hours before the hearing.

24              •   Any necessary signed documents must be filed at least one day before the
                    scheduled hearing as required by General Order 2020-05.
25

26          If you do not feel well, contact the Courtroom Deputy Katie Lynn Ogden (775-686-5758
     or Katie_Ogden@nvd.uscourts.gov) immediately to reschedule this hearing or make
27
     arrangements to attend remotely. DO NOT COME TO THE COURTHOUSE IF YOU ARE
28
     ORDER RE: IN-PERSON HEARING - 1
           Case 3:19-cr-00027-LRH-WGC Document 74 Filed 06/11/20 Page 2 of 2



1    EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or
2    if you have been in contact with anyone who has been recently diagnosed with a COVID-19
3    infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies
                                                         This is good LRH signature

4
     and procedures.

5
            Dated this 11th day of June 2020.
6

7

8
                                                    Larry R. Hicks, United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER RE: IN-PERSON HEARING - 2
